In the
          Court of Appeals
  Second Appellate District of Texas
           at Fort Worth
        ___________________________
             No. 02-22-00075-CV
        ___________________________

   IN RE TEXAS AIR CLASSICS, INC., Relator




                Original Proceeding
County Court at Law No. 2 of Denton County, Texas
         Trial Court No. CV-2020-03039


        Before Bassel, Kerr, and Walker, JJ.
        Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      The court has considered relator’s “1st Amended Petition for Writ of

Mandamus” and “Motion for Emergency Temporary Relief” and is of the opinion

that relief should be denied. Accordingly, relator’s “1st Amended Petition for Writ of

Mandamus” and “Motion for Emergency Temporary Relief” are denied.

                                                    Per Curiam

Delivered: March 8, 2022




                                          2